United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   February 18, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 03-41119
                          Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

GREGORY FLOYD NIXON,

                                         Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:02-CR-80-1
                          --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Gregory

Floyd Nixon has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Nixon has not filed a response.        Our independent review of the

brief and record discloses no nonfrivolous issue.        Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.